Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Knuppel (US Pub. 5,930,944) in view of Kidder (US Pub. 2008/0302000 A1) and Kupfer (US Pub. 2010/0074860 A1).
Regarding claim 1, Knuppel discloses a glue trap configured to attract crawling pests including insects and spiders comprising: 

said housing including a plurality of openings through which crawling pests may enter the trap interior (Fig. 1, insect holes 46); 
a disposable glue board placed within said trap interior adjacent the lower panel of the housing (Fig. 1, glue board 38); 
Knuppel does not disclose a distinct lure compartment. This limitation is taught by Kidder, who teaches of lure compartment placed adjacent the upper panel of the housing and extending at least partly into said trap interior (Fig. 5, bait retainer 50 is a compartment that extends at least partially into the housing and is directly adjacent to the top 26); 
and said lure compartment having at least one wall with at least one aperture therein that is in airflow communication with the trap interior, moisture from said lure solution being released by evaporation through said wall aperture and into the trap interior to attract crawling pests (Fig. 6, blind holes 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glue trap of Knuppel to include the distinct lure compartment of kidder to prevent insects from directly accessing the lure but still being attracted to it.
Knupple as modified by Kidder fails to disclose said lure compartment containing a quantity of lure solution that includes water (Pg. 1, [0005], lines 19-21: “The attractant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glue trap of Knuppel as modified to include the attractant of Kupfer as that configuration might be ideal of attracting a certain species of insect.
Regarding claim 2, Knuppel as modified discloses the claimed invention in addition to the lure solution is absorbed within a carrier material that is contained within the lure compartment as taught by Kidder (Pg. 2, [0027], lines 10-11: “The bait retainer 50 may be constructed of a suitable adsorbent foam material”).
Regarding claim 5, Knuppel as modified discloses the claimed invention in addition to the lure compartment includes a separate receptacle having a bottom wall and side walls that define a lure holding area, and a lid that covers the lure holding area (Fig. 5, bait retainer 50 has a top and bottom side as well as sidewalls), said lid being opened to add additional lure solution into the receptacle and then closed before remounting the lure compartment to the housing (The bait retainer can be opened in order to place the liquid bait inside).
	Knupple as modified discloses the claimed invention except for at least one aperture being in one of said receptacle side walls.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the holes on the sidewalls instead of on the top as that configuration could possibly make it easier for In re Japikse, 86 USPQ 70.
	Regarding claim 6, Knuppel as modified discloses the claimed invention in addition to said upper panel includes a cutout (Kidder, Fig. 5, top 26 has a cutout), said lure compartment receptacle being received within said cutout (Fig. 5, bait retainer 50 is inserted into cutout of top 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the lure compartment of Kidder above the glue board of Knupple so that the crawling insects will be trapped on the glue board when trying to access the bait.
	Regarding claim 7, Knuppel as modified discloses the claimed invention in addition to said lure compartment contains an absorbent carrier material, said lure solution being absorbed within said carrier material (Pg. 2, [0027], lines 10-11: “The bait retainer 50 may be constructed of a suitable adsorbent foam material”).
	Regarding claim 12, Knuppel as modified discloses the claimed invention in addition to said housing is generally rectangular with two long sides and two short sides, said side walls defining the two long sides, said plurality of openings including said two short sides (Fig. 1, sides 18 and 22 comprise the long sides while sides 16 and 20 comprise the short sides. Insect holes 46 are located on all four sides).
	Regarding claim 13, Knuppel as modified discloses the claimed invention in addition to each of said side walls has at least one cutout, said plurality of openings - 28 -including said at least one cutout (Fig. 1, Each of the sidewalls has at least one cut out: mouse holes 44 and insect holes 46).
Claims 3, 4, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knuppel (US Pub. 5,930,944) in view of Kidder (US Pub. 2008/0302000 A1) and Kupfer (US Pub. 2010/0074860 A1), and further in view of Nordgren (US Pub. 2016/0347829 A1).
Regarding claim 3, Knuppel as modified discloses the claimed invention except for said humectant is glycerin as taught by Nordgren (Pg. 11, [0112], lines 1-3: “Humectants that may be used in the compositions include, but are not limited to, glycerol (also referred to herein as glycerin)”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humectant of Knuppel as modified to be glycerin as glycerin might be the ideal humectant for this application.
	Regarding claim 4, Knuppel as modified discloses the claimed invention except for said lure solution is approximately 50% water and 50% glycerin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the proportions of water and glycerin to these values in order to keep the solution from drying out too quickly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 8, Knuppel as modified discloses the claimed invention except for said humectant is selected from the group consisting of glycerin and propylene glycol as taught by Nordgren (Pg. 11, [0112], lines 1-3: “Humectants that may be used in the compositions include, but are not limited to, glycerol (also referred to herein as glycerin)”).

	Knuppel as modified discloses the claimed invention except for the lure solution being at least 50% water. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the proportion of water to this value in order to keep the solution from drying out too quickly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 9, Knuppel as modified discloses the claimed invention except for said carrier material is selected from the group consisting of water beads and crystals made of super absorbent polymers, super absorbent fibers, fabrics made of super absorbent fibers, absorbent cellulose papers and hydrogel strips 
(Pg. 2, [0027], line 12 – Pg. 3, [0027], lines 1-2: “the bait retainer 50 is constructed of floral foam material. Floral foam is a finely textured, highly adsorbent, open-celled polystyrene foam material”).
Regarding claim 10, Knuppel as modified discloses the claimed invention except for said lower panel includes hold-down elements to prevent the glue board from being turned over (Fig. 2, backing 40).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Knuppel (US Pub. 5,930,944) in view of Kidder (US Pub. 2008/0302000 A1) and Kupfer (US Pub. 2010/0074860 A1), and further in view of Fisher (US Pub. 2010/0154290 A1).
claim 11, Knuppel as modified discloses the claimed invention except for said side walls include textured regions for gripping the trap as taught by Fisher 
(Pg. 3, [0032], lines 5-6: “Surface topographies 120-121 have a surface texture such as a crosshatch pattern, grooves or ridges”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glue trap of Knuppel to include the the textured surface of Fisher for better gripping of the trap.

Allowable Subject Matter

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16, 17, 18, 19, 20, 21, and 22 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        




/HENRY HOOPER MUDD/Examiner, Art Unit 3642